'OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. TEXIDOR
Disiento de la opinión de la mayoría por entender que la sección 18 de la ley sobre el procedimiento de tercería, fija la competencia para conocer de los juicios de tercería en la corte con jurisdicción en el asunto en que se decretó la orden a que se refiere la tercería. Si la orden de cuyo cumplimiento surge la tercería fué dictada por la Corte de Distrito de San Juan, con jurisdicción sobre el caso, esa corte es la compe-tente para decidir la tercería.
Por esta razón entiendo debe declararse con lugar la petición de certiorari.